MEMORANDUM**
Juan Manuel Gonzales Marquina, Maria Monica Izquierdo Arrieta, Almendra Gonzales Izquierdo, and Paloma Gonzales Izquierdo, natives and citizens of Peru, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its decision affirming the Immigration Judge’s denial of cancellation of removal and dismissing their claim of ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
We review the BIA’s denial of a motion for reconsideration for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The BIA did not abuse its discretion in denying petitioners’ motion to reconsider because they failed to comply with the procedural requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and because they failed to show how counsel’s allegedly deficient performance in advising them to withdraw their asylum claim prejudiced them. See Siong v. INS, 376 F.3d 1030, 1036-37 (9th Cir.2004) (noting that a petitioner alleging ineffective assistance in a deportation hearing must ordinarily comply with Matter of Lozada’s procedural requirements and must also show that counsel’s performance was so inadequate that it may *857have affected the outcome of the proceedings).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.